Citation Nr: 1809720	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma, claimed as skin cancer.

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & V.S.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. A notice of disagreement was received in October 2013, a statement of the case was issued in March 2014, and a VA Form 9 was received in April 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's basal cell carcinoma is causally or etiologically due to service.




	(CONTINUED ON NEXT PAGE


CONCLUSION OF LAW

Service connection for basal cell carcinoma is established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Basal Cell Carcinoma, Claimed as Skin Cancer

The Veteran seeks entitlement to service connection for basal cell carcinoma, claimed as skin cancer. 

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

Analysis

Initially, the Board notes that the Veteran has a post-service diagnosis of basal cell carcinoma. See May 2011 pathology report. As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra. 

The Veteran asserts his post-service basal cell carcinoma is the result of being exposed to sun during service as a helicopter repairman. Unfortunately, service records do not specifically document any sunburns or pertinent skin disorders. However, the Veteran testified that he was often out in the open, without sunscreen or a hat, while working on the helicopters, resulting in many sunburns. See November 2016 BVA Hearing Transcript, page 5. The Veteran's DD-214 confirms that he was in the helicopter combat support squadron. The Board also finds the Veteran credible and consistent throughout the claim period with respect to the history he has reported. A lay witness may be competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007). Here, the Board finds that the Veteran is competent to state that he suffered from sunburns during service. As such, resolving all doubt in his favor, Shedden element (2) has been satisfied. See Shedden, supra. 

Finally, the Board notes the September 2015 statement from the Veteran's private physician opining that the Veteran's history of sunburns and having spent a considerable amount of time in the sun during service has caused his skin cancer. The physician explained that the Veteran was repeatedly exposed to ultraviolet radiation from sunshine in his years of service with the Navy. Continuing, the physician stated that repeated sun overexposure and burning can lead to developing skin cancer, and overexposure can increase the risk of skin cancer, especially a serious burn. The physician noted that the Veteran's job as a helicopter mechanic required him to work long hours with excessive sun exposure that resulted in his skin cancers. There Board notes there are no medical opinions to the contrary, of record. The Board finds no adequate basis to reject the favorable evidence of record that indicates his basal cell carcinoma is due to his sun exposure during service, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied. See Shedden, supra.

In conclusion, the Board finds that the probative evidence of record indicates the Veteran's basal cell carcinoma is a result of his time in service; therefore, service connection is warranted for this disorder.


ORDER

Entitlement to service connection for basal cell carcinoma is granted.


REMAND

The Veteran seeks entitlement to a compensable rating for bilateral hearing loss.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record reflects that the Veteran's most recent VA examination for his bilateral hearing loss was conducted more than five years ago in June 2012, and the most recent treatment records do not contain information about the Veteran's bilateral hearing loss suitable for rating purposes.

Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination). Additionally, all updated VA and private treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the provider(s) of any and all evaluations and/or treatment he has received for the disorders on appeal and to provide authorizations for VA to obtain records of any such private treatment. Obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the provider identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After instruction (1) is completed, afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. 

3. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

4. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


